Citation Nr: 0531779	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  02-12 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability, to include secondary service connection for 
minimal degenerative irregularity of the right elbow joint 
resulting from service-connected residuals of removal of a 
cyst on the right ulna.

2.  Entitlement to an increased rating for post-operative 
residuals of the removal of a cyst on the right ulna with 
residual scar, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1973 to 
March 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana.  In a 
June 2000 rating decision, the RO denied a compensable 
evaluation for residuals of the removal of a cyst on the 
right ulna with residual scar.  However, in a February 2001 
rating decision, the RO granted an increased rating of 10 
percent, effective the date of his January 2000 claim.  The 
veteran has not indicated that he is satisfied with this 
rating; and in March 2004 indicated that he wanted VA to 
continue to process his claim.  Thus, this claim is still 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In a 
May 2001 rating decision, the RO denied entitlement to 
service connection for a right elbow disability, to include 
the issue of secondary service connection for minimal 
degenerative irregularity of the right elbow joint resulting 
from the service-connected right ulna disability.

In February 2004, the Board remanded this case for additional 
development.  Unfortunately, not all of the requested 
development has been performed.

As such, the issue of increased rating for residuals of the 
removal of a cyst on the right ulna with residual scar is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO.


FINDINGS OF FACT

1.  The veteran's right elbow disability was not diagnosed 
within one year of discharge from active military service, or 
for many years thereafter.

2.  The competent medical evidence of record does not relate 
the veteran's current right elbow disability to service, or 
any service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran's right elbow disability was not incurred in 
or aggravated by service, nor is it presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The veteran's right elbow disability is not proximately 
due to any service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed May 
2001 rating decision, August 2002 statement of the case 
(SOC), and May 2005 supplemental statement of the case (SSOC) 
that discussed the pertinent evidence, and the laws and 
regulations related to claims of entitlement service 
connection for a right elbow disability.  The August 2002 SOC 
also provided the veteran with the regulations pertaining to 
secondary service connection claims.  These documents 
essentially notified the veteran of the evidence needed to 
prevail on his claim.

In addition, in a March 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence, and 
requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and notice letter dated in March 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a May 2001 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
right elbow disability, to include as secondary to a service-
connected disability.  In March 2004, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate his claims on appeal, and clarified 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in March 2004 was not given prior to 
the first AOJ adjudication of the claim, the subsequent VA 
letter corrected any procedural errors.  The notice was 
provided by the AOJ prior to last transfer and certification 
of the veteran's case to the Board, and the content of the 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records.  The Board finds that there 
are no additional medical treatment records necessary to 
proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in March 2001, and 
the examiner rendered a considered medical opinion regarding 
the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran seeks service connection for a right elbow 
disability, to include as secondary to a service-connected 
right ulna disability.  He specifically stated on his VA-Form 
9 that his right elbow disability was a result of a surgery 
he underwent where part of a bone was removed from his hip 
and implanted in his right forearm/elbow.  He stated that if 
this was a matter of age, both arms would be affected; and he 
has no problems with his left elbow.  He thus contends that 
his right elbow disability is directly related to service, to 
include as related to a service-connected right ulna 
disability, which entitles him to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

Initially, the evidence shows a current right elbow 
disability.  VA medical records dated in October 2000 and 
March 2001 show x-ray findings of minimal degenerative 
changes in the right elbow.

The next issue is whether there is any evidence of an in-
service incurrence of a right elbow disability, or any 
evidence relating the right elbow disability to a service-
connected right ulna disability.

The service medical records include a March 1976 medical 
record showing complaints of pain in the right arm.  The 
veteran stated that when hit hard, the pain lasts about one 
to two hours before use of his arm is regained.  The 
impression was pain after trauma.

A July 1976 orthopedic record shows complaints of a pulling 
sensation in the right elbow with no pain, which was noted on 
clinical evaluation of the removal of a chondromyxoid fibroma 
on the right ulna.

A February 1977 discharge examination report shows a normal 
clinical evaluation of the upper extremities.

After service, a March 2001 VA examination report shows the 
examiner reviewed the claims file, including the 1976 service 
medical records commenting on removal of chondromyxoid 
fibroma and an October 2000 x-ray examination report showing 
minimal degenerative changes in the right elbow.  The 
examiner noted that although previous x-rays showed very 
minimal changes, this was not unexpected in the veteran's age 
group.  He also stated that he did not see a connection with 
the veteran's previous surgery.  The subsequent x-ray 
examination report showed very minimal degenerative spurring 
involving both elbows at the ulna with no evidence of 
fracture or dislocation.

Upon review, the Board finds that the preponderance of the 
evidence is against the veteran's claim. 

The first finding of minimal degenerative changes in the 
right elbow was in October 2000, which is more than 20 years 
after service.  As such, service connection is not warranted 
on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.

Additionally, service connection is not warranted on a direct 
incurrence basis, or as secondary to the service-connected 
right ulna disability, as there is no medical evidence 
linking the present degenerative changes in the right elbow 
to the in-service complaints of right arm pain, or complaints 
of a pulling sensation in the right elbow.  Moreover, based 
on a review of the claims file, the March 2001 VA examiner 
found no connection between the veteran's current right elbow 
disability and the cyst removal from the right ulna in 
service.  He further noted that minimal degenerative changes 
in the right elbow were not uncommon in the veteran's age 
group.  The March 2001 x-ray examination report confirmed 
that the veteran had minimal degenerative changes in both 
elbows.  

Although the veteran has asserted that his right elbow 
disability is not related to his age, but is instead related 
to his service-connected right ulna disability, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the competent medical evidence of record, 
which does not show a relationship between the veteran's 
right elbow disability and his service-connected right ulna 
disability, or service.  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).    

In sum, the claim of service connection for a right elbow 
disability is denied.  38 C.F.R. § 3.303.  In making this 
decision, the Board has considered the benefit-of-the-doubt-
doctrine, but as the evidence is not equally balanced, it 
does not apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right elbow 
disability, to include secondary service connection for 
minimal degenerative irregularity of the right elbow joint 
resulting from service-connected residuals of removal of a 
cyst on the right ulna, is denied.


REMAND

As part of his August 2000 substantive appeal, the veteran 
requested a hearing on appeal before a Decision Review 
Officer addressing his increased rating claim for residuals 
of the removal of a cyst on the right ulna with residual 
scar.  Throughout the course of this appeal, the veteran has 
not withdrawn this request.  In the February 2004 Board 
remand, the RO was directed to contact the veteran to 
determine whether he still wanted appellate consideration of 
his claim; and if so, to schedule the veteran for a hearing 
on appeal before a Decision Review Officer.  In March 2004, 
the veteran submitted a statement requesting that VA continue 
to process his claim.  However, the RO did not schedule the 
veteran for a hearing.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The CAVC 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and a further remand 
of the case will be mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The RO should schedule the veteran 
for a hearing on appeal before a 
Decision Review Officer.  Notification 
of this hearing, and if conducted, the 
hearing transcript, must be associated 
with the claims file.    

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


